U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                         ________________________

                              No. ACM 39182
                         ________________________

                            UNITED STATES
                                Appellee
                                      v.
                         Scott A. STAJCAR
             Senior Airman (E-4), U.S. Air Force, Appellant
                         ________________________

        Appeal from the United States Air Force Trial Judiciary
                           Decided 28 July 2017
                         ________________________

Military Judge: Charles E. Wiedie, Jr.
Approved sentence: Dishonorable discharge and confinement for 9
months. Sentence adjudged 30 August 2016 by GCM convened at
Kadena Air Base, Japan.
For Appellant: Colonel Christopher W. Dentel, USAF; Major Mark C.
Bruegger, USAF.
For Appellee: Major Mary Ellen Payne, USAF; Major Meredith L.
Steer, USAF.
Before MAYBERRY, JOHNSON, and SPERANZA, Appellate Military
Judges.
                         ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                       ________________________


PER CURIAM:
   The approved findings and sentence are correct in law and fact, and no
error materially prejudicial to Appellant’s substantial rights occurred. Arti-
                    United States v. Stajcar, No. ACM 39182


cles 59(a) and 66(c), Uniform Code of Military Justice, 10 U.S.C. §§ 859(a),
866(c). Accordingly, the approved findings and sentence are AFFIRMED. 1


                   FOR THE COURT



                   KURT J. BRUBAKER
                   Clerk of the Court




1 We note two errors in the promulgating order with respect to the language of Speci-
fication 1 of the Charge. First, the order incorrectly reads “. . . with your finger and
his mouth,” whereas the specification alleges “. . . with his finger and his mouth.”
Second, the order incorrectly indicates Appellant pleaded guilty to the entire specifi-
cation, and the military judge found Appellant guilty of the specification except the
words “and mouth,” of which the military judge found Appellant not guilty. In fact,
Appellant pleaded guilty to the specification but excepted the words “and mouth,” to
which he pleaded not guilty. After pleas but before the military judge entered find-
ings, the Government withdrew and dismissed the words “and mouth,” and the mili-
tary judge subsequently found Appellant guilty of the remaining language without
exceptions. We find no prejudice, but to ensure the accuracy of court-martial records,
we direct the publication of a corrected court-martial order.




                                           2